DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
The objection to claims 13-14 is withdrawn in view of the amendments thereto.
Claim 8 is objected to because of the following informalities:  The claim recites “absorbent” which should read “adsorbent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 1-9, 11, 13-15 and 17-20 under 35 USC § 112 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-9, 11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5817012 to Schoendorfer.
Regarding Claim 1, Schoendorfer discloses a device for detecting chemicals from tissue, (Figs. 1-3 and 7, dermal patch 10; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23), the device comprises: at least a first detector and at least a second detector, wherein the first detector and the second detector are the same type of detectors, and wherein said second detector is a reference detector (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61 each having concentration zone 14 with fluid permeable medium 20, filter 16 and discharge zone 18; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23); an attachment portion including at least said first detector and at least said second detector separated by a defined distance, said attachment portion is configured to be attached on said tissue for detection of said chemicals (Figs. 1-3 and 7, outer layer 22 , tape 26, flange 23 and/or binder layer 52; Col. 5, line 8, Col, 8, line 11, Col. 10, line 42 – Col. 12, line 23); and wherein said first detector and said second detector are in fluid communication with said tissue and comprising a material configured to provide a measurable change in at least one of an electrical, a visual, and an optical property based on differences between the first detector and the second detector by an emanating metabolite from changes in tissue (Figs. 1-3 and 7, color change in determination zones 60 and/or reference zone 61; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23). 
Regarding Claim 2, Schoendorfer discloses said first detector and said second detector are configured to detect changes in said tissue based on detection of said chemicals from said tissue (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 4, Schoendorfer discloses said first detector and said second detector are configured to detect changes in tissue based on chemical detection from said tissue by detecting differences in a response between said first detector and said second detector (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 5, Schoendorfer discloses the chemical detection of said first detector and of said second detector is by detection of changes in electrical or optical properties, or by detection of changes in chemical adsorption, or a combination thereof (Figs. 1-3 and 7, color change in determination zones 60 and/or reference zone 61; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 6, Schoendorfer discloses the chemical detection of said first detector and of said second detector is by detection of changes in emission of chemical compounds from tissue (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 7, Schoendorfer discloses said first detector and said second detector comprises an adsorbent (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 8, Schoendorfer discloses the absorbent comprises a polymer (Figs. 2-3, polymer binder layer 30/microbead layer 32; Col. 7, line 28 – Col. 9, line 21, Col. 15, lines 6-16).
Regarding Claim 9, Schoendorfer discloses said material is a metal, such as copper, silver or iron (Fig. 15, reactive metal in patch; Col. 36, line 45 – Col. 38, line 60).
Regarding Claim 11, Schoendorfer discloses said material of detector is divided in to two sections, a first section configured to contact said emanating metabolite, and a second section being chemically passivated (Figs. 1-3 and 7, determination zones 60 and/or separate reference zone 61; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 13, Schoendorfer discloses said material has a detection surface facing said tissue (Figs. 1-3 and 7, determination zones 60 and/or separate reference zone 61 having fluid permeable medium 20 concentration zone 14; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 14, Schoendorfer discloses said material has a detection surface away from said tissue towards an optically transparent area (Figs. 1-3 and 7, determination zones 60 and/or separate reference zone 61 with having fluid permeable medium 20, filter 16 and discharge zone 18 adjacent Tegaderm 1625 Transparent Dressing; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23, Example 16, e.g.), and wherein said material is at least partially circumscribed by an area permeable to said emanating metabolite  (Figs. 1-3 and 7, determination zones 60 and/or separate reference zone 61 with having fluid permeable medium 20, filter 16 and discharge zone 18 adjacent Tegaderm 1625 Transparent Dressing; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23, Example 16, e.g.), and wherein said first detector and said second detector, each includes a chamber, partly formed by the detection surface and the optically transparent area, to provide for the emanating metabolite to be collected in and contacting the detection surface (Figs. 1-3 and 7, visual indication (color change) of determination zones 60 and/or reference zone 61 having fluid permeable medium 20, filter 16 and discharge zone 18 adjacent Tegaderm 1625 Transparent Dressing; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23, Example 16, e.g.).
Regarding Claim 15, Schoendorfer discloses the optically transparent area of each chamber of the first detector and the second detector are configured for inspection of said detection surface (Figs. 1-3 and 7, visual indication (color change) of determination zones 60 and/or reference zone 61 having fluid permeable medium 20, filter 16 and discharge zone 18 adjacent Tegaderm 1625 Transparent Dressing; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23, Example 16, e.g.).
Regarding Claim 16, Schoendorfer discloses the attachment portion is two attachment portions merged together (Figs. 1-3 and 7, outer layer 22, tape 26, flange 23 and/or binder layer 52; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claims 17-18, the method of the claims appears to be met by the operation of the device of claims 4-5. 
Regarding Claim 19, Schoendorfer discloses the detection of said chemicals indicates a change in skin (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8 - Col. 8, 11, Col. 10, line 42 – Col. 12, line 23).
Regarding Claim 20, Schoendorfer discloses detecting changes in tissue comprises detecting changes in skin (Figs. 1-3 and 7, determination zones 60 and/or reference zone 61; Col. 5, line 8 - Col. 8, line 11, Col. 10, line 42 – Col. 12, line 23).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer in view of US 5715821 to Faupel. 
Regarding Claim 3, Schoendorfer discloses the device according to claim 1. However, Schoendorfer is silent regarding said attachment portion is configured to be attached to different portions of said tissue, wherein said first detector is configured to be positioned over a first tissue portion, which is suspected to be affected by a disease, and said second detector is configured to be positioned over a second tissue portion of healthy tissue. Faupel discloses said attachment portion is configured to be attached to different portions of said tissue, wherein said first detector is configured to be positioned over a first tissue portion, which is suspected to be affected by a disease, and said second detector is configured to be positioned over a second tissue portion of healthy tissue (Figs. 1-2, electrode array 22 positioned over cancerous lesion 14 and electrode array 22a/reference sensor on healthy tissue; (Col. 3, line 56 – Col. 4, line 51, Col. 6, lines 26-50). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Schoendorfer by providing as in Faupel in order to provide for greater accuracy using differential measurements.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer, or Schoendorfer in view of US 20030065305 to Higuchi. 
Regarding Claim 10, Schoendorfer discloses the device according to claim 1. However, although Schoendorfer discloses foil attenutation layer 92, Schoendorfer is silent regarding said material is a foil. Higuchi discloses said material is a foil (¶ [0148]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Schoendorfer by providing said material is a foil as in Higuchi in order to provide for using foils as a well-known alternative to conductive ink as a detection electrode.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer.
Regarding Claim 12, Schoendorfer discloses the device according to claim 11. However, although Schoendorfer discloses the “analyte determination zone 60 and analyte reference zone 61 may be physically separated on the patch, such as in concentric circles or discrete zones, as illustrated in FIG. 7, or in the case of only two or three analytes, interspersed throughout,” Schoendorfer is silent regarding the first section is smaller than the second section. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Schoendorfer by providing the first section is smaller than the second section in order to provide for space saving. See MPEP 2144.04 IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS -A.- Changes in Size/Proportion - In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Response to Arguments
Applicant's arguments filed 08/04/22 have been fully considered but they are not persuasive. Applicant’s arguments against Wang were persuasive, but did not address the rejections over Schoendorfer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852